Citation Nr: 1008265	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-32 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a left thigh shell fragment wound (SFW), 
Muscle Group XIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel

INTRODUCTION

The appellant served on active duty from June 1941 to 
September 1945.  The appellant is the recipient of the Combat 
Infantry Badge, the Purple Heart medal, the Good Conduct 
medal, the Asiatic-Pacific Theater Service medal, the 
American Defense Service medal, the Philippine Liberation 
Ribbon with one bronze star and five Overseas Service Bars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim.  The appellant filed a Notice of 
Disagreement with this decision in February 2008 and timely 
perfected his appeal in October 2008.

In December 2009, the appellant presented sworn testimony 
during a personal hearing in St. Petersburg, Florida, which 
was chaired by the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
appellant's claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  See 
38 U.S.C.A. § 7107(a)(2) (West 2002).

The  issue of entitlement to special monthly compensation as 
a result of being housebound or requiring aid and attendance 
has been reasonably raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
matter, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The residuals of the appellant's left thigh injury, 
residuals of a SFW, Muscle Group XIV, is productive of no 
more than moderate muscle injury disability.

2.  The medical and other evidence of record does not 
indicate that the appellant's service-connected left thigh 
injury, residuals of a SFW, is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a SFW of the left thigh, Muscle Group XIV, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.40, 4.73, Diagnostic Code 
5314 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

Prior to initial adjudication of the appellant's claim, a 
letter dated in July 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The appellant was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The July 2007 notice 
letter also provided the appellant with notice compliant with 
the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006).

The Board notes that the holding in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), was recently vacated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) and accordingly does not apply to the present claim.  
See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  Prior to this Federal Circuit decision, the appellant 
was provided with notice compliant with Vazquez-Flores in the 
August 2008 Statement of the Case.  Regardless, the Board 
finds that adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board which complied with the requirements of 38 U.S.C. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his 
appellate claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
August 2007 and June 2009.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  See 38 C.F.R. § 3.327(a) (2009).  The 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant asserts that he is entitled to an evaluation in 
excess of 10 percent for the residuals of his left thigh SFW, 
to include scars, involving Muscle Group XIV (left).

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2009).  When a question 
arises as to which of two ratings apply under a particular 
Diagnostic Code, the higher evaluation is assigned if the 
disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2009).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2009).  A 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).


Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required.  See Fenderson v. Brown, 12 Vet. App. at 126.  
In this regard, the Board also acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  See Hart v. Mansfield, 21  Vet. App. 505 
(2007).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2009).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  See Brady v. 
Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. 
§ 1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different Diagnostic 
Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as a 
veteran's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Where a 
veteran has been diagnosed as having a specific condition and 
the diagnosed condition is not listed in the Ratings 
Schedule, the diagnosed condition will be evaluated by 
analogy to closely-related diseases or injuries in which not 
only the functions affected, but the anatomical localizations 
and symptomatology, are closely analogous.  See 38 C.F.R. § 
4.20 (2009).

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73 (2009).  For rating purposes, 
the skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  See 38 C.F.R. § 4.55(b) 
(2009).  The specific bodily functions of each group are 
listed at 38 C.F.R. § 4.73 (2009).  Evaluation of muscle 
injuries as slight, moderate, moderately severe, or severe, 
is based on the type of injury, the history and complaints of 
the injury, and objective findings.  See 38 C.F.R. § 4.56(d) 
(2009).  Furthermore, 38 C.F.R. § 4.56(d) is essentially a 
totality-of-the-circumstances test and that no single factor 
is per se controlling.  See Tropf v. Nicholson, 20 Vet. App. 
317 (2006).  

A muscle injury evaluation will not be combined with a 
peripheral nerve paralysis evaluation of the same body part 
unless the injuries affect entirely different functions.  See 
38 C.F.R. § 4.55(a) (2009).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2009).

Residuals of gunshot and shell fragment wounds are evaluated 
on the basis of the following factors: The velocity, 
trajectory and size of the missile which inflicted the 
wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective clinical findings.  All 
such evidence serves to define slight, moderate, moderately 
severe, and severe muscle injuries due to gunshot wounds or 
other trauma.  See 38 C.F.R. § 4.56 (2009).

Specific Rating Criteria

The appellant's SFW injury involving Muscle Group XIV has 
been evaluated under Diagnostic Code 5314.  This muscle group 
includes the anterior thigh group muscles that function to 
provide extension of the knee, simultaneous flexion of the 
hip and flexion of the knee, tension of fascia lata and 
iliotibial band acting with muscle group XVII in postural 
support of body, and acting with hamstrings in synchronizing 
hip and knee.  These muscles consist of the sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus 
internus, and tensor vaginae femoris.

Pursuant to Diagnostic Code 5314, if impairment is moderate 
in degree, a 10 percent rating is warranted.  If impairment 
is moderately-severe, a 30 percent rating is warranted.  
Finally, if the impairment is severe, a 40 percent rating is 
warranted.  See 38 C.F.R. § 4.73, Diagnostic Code 5314 
(2009).

A moderate disability of the muscles involves a through-and-
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of in-service treatment of the wound.  There 
must be a record in the file of consistent complaint of one 
or more of the cardinal symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

A moderately-severe disability of muscles involves a through-
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are so situated as to indicate a 
track of a missile through one or more muscle groups.  There 
are indications on palpation of loss of deep fascia, or loss 
of muscle substance or loss of normal firm resistance of 
muscles compared with the sound side.  The tests of strength 
and endurance of the muscle groups involved (compared with 
the sound side) give positive evidence of impairment.

Finally, a severe disability of muscles involves a through-
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately-severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.

A higher evaluation in this case would be warranted if the 
evidence established a moderately-severe or severe muscle 
injury.

Analysis

In this case, the appellant's service treatment records 
consisted of only one item of evidence, a January 31, 1945 
notation that the appellant had been wounded in action in the 
thigh.  As noted above, the appellant's discharge form 
indicated that he was a veteran of combat and the recipient 
of the Combat Infantry Badge and the Purple Heart medal.  As 
there is no further evidence regarding the appellant's SFW, 
the Board will afford him the full benefit of the doubt with 
regard to the rating criteria addressing in-service 
requirements for entitlement to a higher rating.

Initially, the Board notes that despite the appellant's 
testimony to the contrary during his December 2009 Board 
hearing, the evidence of record does not demonstrate that the 
appellant suffered from a through-and-through SFW.  See VA 
Examination Reports, August 3, 2007 and June 12, 2009.  As 
there is no evidence of the appellant's in-service treatment, 
it is impossible to determine whether he suffered from a deep 
penetrating wound with debridement, prolonged infection, 
sloughing of soft parts or intermuscular cicatrization.  
Further, it is impossible to determine whether the appellant 
was hospitalized for a prolonged period while in service.  

As noted above, for VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2009).  In August 2007, the appellant 
complained of increased fatigability, weakness and 
uncertainty of movement.  See VA Examination Report, August 
3, 2007.  In June 2009, he complained of his left leg giving 
way, instability, pain, stiffness, weakness, incoordination, 
decreased speed of joint motion, tenderness and flare-ups 
once per month.  See VA Examination Report, June 12, 2009.  
X-ray findings in August 2007 revealed mild degenerative 
joint disease of the left hip with no significant changes 
since the appellant's September 2005 VA examination.  X-ray 
findings in June 2009 also demonstrated degenerative joint 
disease of the left hip.  The examiner noted that since the 
August 2007 VA examination, the appellant's muscle pain had 
increased with activity over the left thigh.  See VA 
Examination Report, June 12, 2009.

With regard to employment, the appellant reported that he 
retired in 1980 from D.E. due to age or duration of work.  
Id.  

The appellant did not demonstrate any loss of deep fascia, 
loss of muscle substance or loss of normal firm resistance 
muscles.  The August 2007 VA examiner noted that the 
appellant's muscle function in terms of comfort, endurance 
and strength were sufficient to perform the activities of 
daily living.  There was no nerve, tendon or bone damage and 
no muscle herniation and no loss of deep facia or muscle 
substance.  See VA Examination Report, August 3, 2007.  The 
June 2009 VA examiner noted the appellant's complaints of 
pain, fatigability and weekly flare-ups but stated that his 
left thigh muscle strength was 4/5 and age-related and not 
due to his left thigh injury.  See VA Examination Report, 
June 12, 2009.

Both the August 2007 and June 2009 VA examination reports 
found that the appellant's left hip condition was not caused 
by or a result of his service-connected left thigh SFW.  The 
June 2009 VA examination report stated that the appellant's 
left hip condition was age-related and had nothing to do with 
his left thigh injury.  Specifically, the VA examiner stated 
that the service-connected injury relates to the muscle and 
not to a joint.  Further, the appellant was diagnosed with 
bilateral lower extremity peripheral neuropathy.  The VA 
examiner also noted that this condition was not due to or a 
result of the appellant's service-connected left thigh SFW.  
Specifically, it was noted that peripheral neuropathy was 
secondary to the appellant's long history of diabetes 
mellitus, Type II, and had no relationship at all to the left 
thigh SFW.  See VA Examination Report, June 12, 2009.

Additionally, the Board notes that upon physical examination, 
the appellant's scar was noted to be 0.5 centimeters (cm) by 
2.0 cm.  While the appellant stated the scar was painful, 
there were no signs of a skin breakdown.  The scar was 
superficial with no inflammation, no keloid formation and no 
other disabling effects.  Id.

While the Board is sympathetic to the appellant's pain, it 
has been clearly delineated by the VA examiners that his 
current disabilities are not the result of his service-
connected SFW of the left thigh.  In fact, the August 2007 VA 
examiner noted that the appellant's SFW was resolved.  The 
Board finds that an initial evaluation in excess of 10 
percent is not warranted.  Even affording the appellant the 
full benefit of the doubt as to his experiences during 
service, the medical evidence is insufficient to show that 
the appellant's residuals of a left thigh SFW, to include 
scars, involving Muscle Group XIV (left), are productive of a 
moderately severe injury.

The medical evidence is also clearly insufficient to 
demonstrate that the appellant's left thigh SFW is productive 
of a severe injury.  As noted above, there are no objective 
findings including extensive ragged, depressed and adherent 
scars of skin so situated as to indicate wide damage to 
muscle groups in the track of the missile.  There were no 
adhesions of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle.  See VA Examination Report, 
June 12, 2009.  X-ray evidence did not reveal minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile.  Rather, the x-ray evidence 
only revealed degenerative joint disease of the left hip.  
See VA Examination Reports, August 3, 2007 and June 12, 2009.  
Further, there was no indication of visible or measurable 
muscle atrophy.  Id.  Accordingly, the appellant is not 
entitled to a disability rating commensurate with a severe 
injury to Muscle Group XIV.  See 38 C.F.R. § 4.73, Diagnostic 
Code 5314 (2009).  An evaluation in excess of 10 percent is 
not warranted.

Scars

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, scars, on 
other than the head, face, or neck, that are deep or cause 
limited motion are rated as 10 percent disabling if they 
cover an area or areas exceeding 6 square inches (39 sq. 
cm.).  Under Diagnostic Code 7802, superficial scars, on 
other than the  head, face, or neck, that do not cause 
limited motion and encompass an area or areas at least 144 
square inches (929 sq. cms.), warrant a 10 percent 
evaluation.  Under Diagnostic Code 7803, superficial unstable 
scars warrant a 10 percent evaluation, and under Diagnostic 
Code 7804 superficial scars that are painful on examination 
warrant a 10 percent evaluation.  Under Diagnostic Code 7805, 
other scars may be rated on limitation of function of the 
affected part.  See 38 C.F.R. § 4.118 (2009).

In this case, the evidence does not show that a separate 
compensable rating is warranted for the left thigh scar.  The 
only relevant medical evidence is the 2009 VA examination 
report, which noted the appellant's scar was 0.5 cm by 2.0 
cm.  While the appellant stated the scar was painful, there 
were no signs of a skin breakdown.  The scar was superficial 
with no inflammation, no keloid formation and no other 
disabling effects.  Given the foregoing, the Board finds  
that the appellant is not shown to have compensable 
manifestations of his scar under 38 C.F.R. § 4.118, and that 
the assignment of a separate 10 percent evaluation for 
scarring is not warranted.

Conclusion

While the Board is aware that the appellant's left hip is 
productive of additional impairment, the August 2007 and June 
2009 VA examiners clearly explained that these disabilities 
are not related to the appellant's left thigh SFW.  
Accordingly, no other Diagnostic Code is implicated.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Hart Considerations

The appellant's left thigh SFW has been rated 10 percent 
disabling since the date of service connection, September 18, 
2000.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.  The 
appellant filed a formal claim for an increased rating for 
his service-connected residuals of a left thigh SFW on June 
25, 2007.  In this case, therefore, the relevant time period 
is from June 25, 2006, to the present.

The evidence of record, to include the August 2007 and June 
2009 VA examination reports, does not indicate that the 
appellant's residuals of a left thigh SFW were more or less 
severe during the appeal period under consideration.  Staged 
ratings are therefore not appropriate.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the appellant nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
left thigh SFW and the Board has been similarly unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected left 
thigh SFW.  There is no unusual clinical picture presented, 
nor is there any other factor which takes the disability 
outside the usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's left thigh SFW presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and warrant 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).







ORDER

Entitlement to a disability rating in excess of 10 percent 
for the residuals of a left thigh shell fragment wound, 
Muscle Group XIV, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


